                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Warren Laifer and Gail Anne Laifer

      v.

Nancy A. Berryhill, Acting                  Case No. 17-cv-425-PB
Commissioner, Social Security
Administration; New Hampshire
Department of Health and Human
Services; and Shania Sanborn

                                 ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated September 12, 2018, and dismiss the plaintiffs’

remaining claims for failure to exhaust.     “‘[O]nly those issues

fairly raised by the objections to the magistrate's report are

subject to review in the district court and those not preserved

by such objection are precluded on appeal.’”        School Union No.

37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                      /s/ Paul Barbadoro
                                     ____________________________
                                     Paul Barbadoro
                                     United States District Judge

Date: October 11, 2018

cc: Warren Laifer, pro se
    Gail Anne Laifer, pro se
